DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 claim the limitation “a mixed compression stage having both axial and radial components arranged along a main flow path” in lines 2 and 4, respectively.  It is unclear what these components represent.  The specification refers, in par 0032, that the first compression stage 22 may be referred to as a “mixed” compression stage, because the fluid F within the first compression stage 22 has both axial and radial flow components.  Thus, the limitation should read - - a mixed compression stage for a main flow path, having both axial and radial flow components constituting a main flow path direction - - .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-9, 11, 12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0173464 to Oh (Oh) in view of U.S. Patent 11,421,708 to Cousins et al. (Cousins) and U.S. Patent 9,206,677 to Song et al. (Song).
In reference to claim 1, Oh teaches a refrigerant compressor (FIG. 1-2), comprising a first compression stage (axial stage 19, FIG. 2); a radial compression stage (21, FIG. 2) having an impeller (34, FIG. 2) with a plurality of vanes arranged in the main flow path downstream of the first compression stage (par 0036; full blades on the impeller 34), the impeller configured to rotate about an axis (X, FIG. 2) and having an outlet downstream of the vanes (inherent), but does not teach that the first stage is a mixed compression stage having both axial and radial components arranged along a main flow path.  Cousins teaches a refrigeration system mixed-flow compressor (FIG. 1-5) comprising a mixed compression stage (passage 62, FIG. 1-5) having both axial and radial components arranged along a main flow path (col 4, lines 15-17) in order to reduce the number of stages, thus reducing the size and improving the performance of the compressor (col 6, lines 13-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oh, to replace the first axial stage with a mixed flow stage, as taught by Cousins, in order to reduce the number of stages, thus reducing the size and improving the performance of the compressor.	
Oh also does not teach a movable diffuser arranged at the outlet, the movable diffuser configured to vary an area of the outlet.  Song teaches an adjustable vane diffuser insert for electrical submersible pump (FIG. 1-5) comprising a movable diffuser (40, FIG. 4) arranged at the outlet, the movable diffuser configured to vary an area of the outlet (col 3, lines 60-63) in order to allow for operating adjustments so the pump can operate at a maximum efficiency (col 5, lines 24-26).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oh, to add a movable diffuser arranged at the outlet, the movable diffuser configured to vary an area of the outlet, as taught by Song, in order to allow for operating adjustments so the pump can operate at a maximum efficiency.	
	In reference to claim 2, Oh, Cousins and Song teach the system as explained in the rejection of claim 1, and Song additionally teaches wherein the movable diffuser is configured to extend an operating range of the compressor (intended use recitation; said system is capable of performing said functional language).
In reference to claim 3, Oh, Cousins and Song teach the system as explained in the rejection of claim 1, and Song additionally teaches wherein the movable diffuser is movable between a first position and a second position, wherein the first position does not obstruct the outlet, and the second position partially obstructs the outlet (FIG. 1-5).
In reference to claim 4, Oh, Cousins and Song teach the system as explained in the rejection of claim 1, and Song additionally teaches wherein the movable diffuser is configured to be in the first position during a normal flow condition, and the movable diffuser is configured to be in the second position during a surge condition (intended use recitation; said system is capable of performing said functional language).
In reference to claim 6, Oh, Cousins and Song teach the system as explained in the rejection of claim 1, but they do not teach wherein the movable diffuser has a chamfer configured to provide a smooth flow path at the outlet.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various diffusers having a chamfer section to be obvious in order to provide a uniform, less turbulent flow.
In reference to claim 7, Oh, Cousins and Song teach the system as explained in the rejection of claim 1, and Song additionally teaches wherein the movable diffuser (40, FIG. 1-5) is a ring shaped structure arranged about the axis (FIG. 2 and 4).
In reference to claim 8, Oh, Cousins and Song teach the system as explained in the rejection of claim 1, and Cousins additionally teaches wherein the axial component is greater than the radial component (FIG. 2, 3A and 3B).
In reference to claim 9, Oh, Cousins and Song teach the system as explained in the rejection of claim 1, and Cousins additionally teaches wherein the main flow path is defined by an outer wall and an inner wall and the outer and inner walls are curved at the mixed compression stage (FIG. 2).
In reference to claim 11, Oh, Cousins and Song teach the system as explained in the rejection of claim 1, and Oh additionally teaches wherein an array of static diffuser vanes is arranged between the mixed compression stage and the radial compression stage (par 0034; last three sentences).
In reference to claim 12, Oh, Cousins and Song teach the system as explained in the rejection of claim 1, and Oh additionally teaches wherein the main flow path turns by substantially 180 degrees at a bend between the mixed compression stage and the radial compression stage (at 42, FIG. 2).
In reference to claim 14, Oh, Cousins and Song teach the system as explained in the rejection of claim 1, and Oh additionally teaches wherein the impeller rotates on a shaft that is driven by a motor (inherent).
In reference to claim 15, Oh, Cousins and Song teach the system as explained in the rejection of claim 1, and Oh additionally teaches wherein the refrigerant compressor is used in a heating, ventilation, and air conditioning (HVAC) chiller system (par 0032).
In reference to claims 16-20, they claim the limitations as claimed in claims 1, 3, 4, 6-8 and 15; thus, said claims are rejected in a similar manner, as described in detail above.
Allowable Subject Matter
Claims 5, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
9/26/2022